Citation Nr: 9927891	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  97-34 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased rating for tropical sprue 
with absorption syndrome, currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from August 1970 to September 
1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1997 rating decision by the Baltimore, 
Maryland Regional Office (RO) of the Department of Veterans 
Affairs (VA) which increased the evaluation for tropical 
sprue with malabsorption syndrome from 20 percent to 30 
percent effective March 17, 1997, and denied entitlement to 
service connection for hypertension.  The veteran's notice of 
disagreement was received in August 1997.  A statement of the 
case was mailed to the veteran in November 1997.  The 
veteran's substantive appeal was received in December 1997.  
The veteran testified before a hearing officer at the RO in 
April 1998.

In a November 1997 rating decision, entitlement to post-
traumatic stress disorder (PTSD) was denied.  The veteran was 
notified of this decision and was furnished his procedural 
and appellate rights in a November 1997 letter.  A notice of 
disagreement was received in March 1998.  The statement of 
the case was sent to the veteran in October 1998.  The Board 
construes the January 1999 "Statement of Accredited 
Representative in lieu of VA form 646" as the veteran's 
substantive appeal as to the issue of PTSD.

The Board notes that in a June 1997 decision letter, 
entitlement to an annual clothing allowance was denied.  A 
notice of disagreement was received in July 1997.  
Thereafter, a statement of the case was issued, but it is 
undated.  It does not appear that a substantive appeal was 
received from the veteran.  Therefore that issue is not in 
appellate status.

Additionally, it appears that during the veteran's hearing in 
April 1998, the veteran's representative raised the issue of 
a total for compensation based on individual unemployability.  
The Board refers this matter to the RO for further 
development.


REMAND

The veteran contends that the 30 percent evaluation for his 
service-connected tropical sprue does not adequately reflect 
the severity of this disability.  In addition, the veteran 
asserts that he has hypertension as a result of his service-
connected tropical sprue.

The Board notes that it was indicated at the veteran's 
hearing that he was in receipt of Social Security Disability 
benefits.  The Board finds that the veteran's records 
regarding the award of Social Security Disability benefits 
should be obtained form the Social Security Administration 
(SSA).

In addition, during the veteran's July 1998 VA examination, 
he stated that he was being treated at the VA 
Gastrointestinal Clinic, Baltimore, for the past three years.  
No such records are located in the veteran's claims file.  
The Board notes that all VA records are constructively of 
record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Therefore, the Board finds that all the veteran's VA 
treatment records for any disability at any time, which are 
not currently associated with the claims file, including all 
records showing treatment of the veteran from the VA Medical 
Center, Baltimore, Maryland Gastrointestinal Clinic, should 
be obtained and associated with the claims file.

The Board also notes that the veteran in December 1997 
correspondence to the RO requested a personal hearing 
regarding the denial of Chapter 31 vocational rehabilitation 
training benefits and he stated that he felt that he was 
entitled to such benefits.  The claims file contains a March 
and a May 1997 application for Chapter 31 benefits but it 
does not contain an RO decision regarding vocational 
rehabilitation benefits.  The RO should determine if the 
issue of entitlement to vocational rehabilitation benefits 
was adjudicated, and if so, whether the veteran's claim was 
granted or denied.  If a claim for vocational rehabilitation 
benefits was granted, the RO should send the vocational 
rehabilitation file to the Board.  If such a claim was 
denied, the RO should provide a copy of the notice of denial 
and, if the denial was within one year of the December 1997 
letter from the veteran, the RO should treat such letter as a 
notice of disagreement and issue a statement of the case on 
that issue. 

As noted in the introduction, entitlement to post-traumatic 
stress disorder (PTSD) was denied.  The veteran was notified 
of this decision and was furnished his procedural and 
appellate rights in a November 1997 letter.  A notice of 
disagreement was received in March 1998.  The statement of 
the case was sent to the veteran in October 1998.  The Board 
construes the January 1999 "Statement of Accredited 
Representative in lieu of VA form 646" as the veteran's 
substantive appeal as to the issue of PTSD.  However, the 
January 1999 "Statement of Accredited Representative in lieu 
of VA form 646" is not timely. If the veteran has failed to 
perfect his appeal via submission of a timely substantive 
appeal, he must be provided adequate notice and given an 
opportunity to present argument and additional evidence on 
the matter of whether a timely substantive appeal had been 
filed.  In light of the foregoing, the Board finds that the 
RO should give the veteran an opportunity to raise arguments 
and additional evidence on the issue of whether a timely 
substantive appeal had been filed.  Then the RO should review 
the issue of whether a timely substantive appeal has been 
received as to the PTSD issue.  If this is not resolved in 
favor of the veteran, he should be furnished his appellate 
rights.  If the RO finds that a timely appeal was furnished, 
the RO should so inform the veteran and notify him that the 
Board may find that a substantive appeal was not timely and 
the issue of entitlement to PTSD should be returned to the 
Board.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
actions: 

1.  The RO should obtain all the 
veteran's VA treatment records for any 
disability at any time, which are not 
currently in the claims file, including 
those from the  VA Gastrointestinal 
Clinic at the VA Medical Center, 
Baltimore, Maryland.

2.  The RO should contact the SSA and 
obtain all pertinent documentation 
pertaining to any claim of Social 
Security Disability benefits by the 
veteran including any medical records 
that Social Security has regarding the 
veteran.  These records should be 
associated with the claims file.

3.  The RO should determine if the issue 
of entitlement to vocational 
rehabilitation benefits was adjudicated, 
and if so, whether the veteran's claim 
was granted or denied.  If a claim for 
vocational rehabilitation benefits was 
granted, the RO should send the 
vocational rehabilitation file to the 
Board.  If such a claim was denied, the 
RO should provide a copy of the notice of 
denial and, if it was within one year 
prior to the veteran's December 1997 
letter, the RO should provide the veteran 
with an opportunity for a hearing and 
issue a statement of the case on that 
issue. 

4.  The RO should give the veteran an 
opportunity to raise arguments and 
additional evidence on the issue of 
whether a timely substantive appeal had 
been filed as to the issue of entitlement 
to service connection for PTSD.  Then the 
RO should review the issue of whether a 
timely substantive appeal has been 
received as to the issue of entitlement 
to service connection for PTSD.  If 
either issue is not resolved in favor of 
the veteran, he should be furnished his 
appellate rights.  If the RO finds that a 
timely appeal was furnished, the RO 
should so inform the veteran and notify 
him that the Board may find that a 
substantive appeal was not timely and the 
issue of entitlement to service 
connection for PTSD should be returned to 
the Board.

5.  The RO should readjudicate the 
veteran's claim for entitlement to 
service connection for hypertension, and 
the veteran's dissatisfaction with the 
rating for service-connected tropical 
sprue.  If the action(s) taken is adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  He should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action unless he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












